DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/27/2019, 07/15/2020, and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 12/29/2020 is acknowledged.

Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Doyle (US 5,079,055).
	Regarding claim 1, Doyle discloses reinforcement member (14, 40) made of glass fiber reinforced resin (column 4, lines 5-10) the reinforcement member comprising the fiber reinforced resin layer and a functional site (see below) that does not contain reinforcing fibers and is made up from the resin layer for molding as the functional site is formed by making a hole in the fiber reinforced layer. The member further including an insert member (42) provided integrally in the functional site (Fig. 7 and 8).
	Regarding claim 2, given the insert member is provided integrally with the molded article, and surrounded by the fiber reinforced resin, the insert member would be reinforced by the fiber reinforced resin layer.
	Regarding claim 3, as can be seen from Fig. 7 and 8, an end portion of the insert member (42) is surrounded by the resin layer for molding.
	Regarding claim 4, Doyle teaches the functional site including insertion hole the insert member being disposed on an inner circumference of the insertion hole. Doyle teaches that the insert member provides a means for receiving an article such as a threaded fastening (fastening member) (column 5, lines 40-45). As can be seen from Fig. 7 or 8, the treaded fastening would be configured to be fastened with the insert member while the fiber reinforced resin layer is placed in facing relation to an end .


    PNG
    media_image1.png
    582
    386
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsu et al. (US 9,695,712), Lussier et al. (US 2015/0275689) and Mathew et al. (US 7,070,725) discloses fiber reinforced members with insert members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781